
	
		III
		111th CONGRESS
		1st Session
		S. RES. 139
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2009
			Ms. Mikulski (for
			 herself, Mr. Burris,
			 Mr. Specter, Mr. Durbin, Mr.
			 Voinovich, Mr. Inhofe,
			 Mr. Schumer, Mr. Brownback, Mr.
			 Levin, Mr. Cardin, and
			 Mr. Martinez) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			June 2, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 20th anniversary of the
		  end of communist rule in Poland.
	
	
		Whereas in January 1947, the communist Democratic Bloc
			 party seized control of the Polish Parliament in a rigged election orchestrated
			 by the Government of the Soviet Union;
		Whereas, from 1947 to 1952, the communist Government of
			 Poland prosecuted, imprisoned, and executed many individuals who fought as part
			 of the wartime Underground Resistance, an organization that valiantly supported
			 the Allied struggle against Nazi Germany as part of the largest resistance
			 movement in occupied Europe;
		Whereas in July 1952, the passage of a new constitution
			 formally created the communist People's Republic of Poland and outlawed any
			 non-communist candidate from seeking office to represent the people of
			 Poland;
		Whereas during the ensuing years of communist rule, the
			 people of Poland suffered severe hardships because of the communist-led
			 government’s failure to provide for the basic economic needs of its
			 people;
		Whereas under communist rule, Polish intellectuals,
			 religious leaders, labor officials, students, and reformers were imprisoned and
			 exiled for speaking out against a succession of increasingly corrupt,
			 inefficient, and repressive pro-Soviet puppets;
		Whereas despite the harsh repression of the communist-led
			 government and the great personal risk they faced, the Polish people struggled
			 for freedom by staging strikes, publishing underground newspapers, organizing
			 street protests, and speaking out against the economic and political failures
			 of the communist regime;
		Whereas in August 1980, in the wake of a shipyard workers'
			 strike in Gdansk, the Solidarity Movement was created as the first free trade
			 union in the Soviet Bloc nations;
		Whereas ultimately 1 in 4 Polish citizens became members
			 of the Solidarity movement, which served as the driving force for Poland's
			 liberation from communist rule;
		Whereas, on June 4, 1989, the Solidarity Party secured an
			 overwhelming victory over the existing communist government in the first open
			 election in Poland since the end of World War II, marking the fall of
			 pro-Soviet rule in Poland; and
		Whereas this victory inspired a succession of similarly
			 peaceful transitions from communism to democracy in other former Soviet Bloc
			 nations: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 20th anniversary of the end of communist rule in Poland;
			(2)expresses its
			 admiration for the people of Poland for their bravery and resolve in the face
			 of economic hardship and political oppression under communist rule;
			(3)congratulates the
			 people of Poland for their accomplishments in the years since the end of
			 pro-Soviet communist rule in building a free democracy, and for their
			 contributions as international partners;
			(4)expresses its
			 appreciation for the close friendship between the Government of the United
			 States and the Government of Poland; and
			(5)urges the
			 Government of the United States to continue to seek new ways to enhance its
			 partnership with the Government of Poland.
			
